Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:

    SUYAPA L. JIMENEZ

            Plaintiff,

    v.

    SILVIA SGARGI,
    and ALESSANDRO BERSELLI

          Defendants,
    ___________________________/

                                          COMPLAINT


            COMES NOW the Plaintiff SUYAPA L. JIMENEZ, by and through the

    undersigned counsel, and hereby sues Defendants SILVIA SGARGI, and ALESSANDRO

    BERSELLI, and alleges:

         1. This is an action to recover money damages for unpaid half-time overtime wages,

            under the laws of the United States. Jurisdiction is conferred on the Court by Title

            28 U.S.C. § 1337 and by Title 29 U.S.C. §201-219 (Section 216 (b) for

            jurisdictional placement).

         2. Plaintiff SUYAPA L. JIMENEZ (hereinafter SUYAPA L. JIMENEZ, or Plaintiff)

            is a resident of Miami-Dade County, Florida, within the jurisdiction of the

            Honorable Court. Plaintiff is a covered employee for purposes of the Act.

         3. Defendants SILVIA SGARGI, and ALESSANDRO BERSELLI JOSE A.

            BUSTAMANTE (hereinafter SILVIA SGARGI, and ALESSANDRO BERSELLI,

            or Defendants) are Miami Dade County residents who employed Plaintiff



                                            Page 1 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 9



          SUYAPA L. JIMENEZ as a domestic employee. These individual Defendants are

          covered employers for purposes of the Act.

                                    GENERAL ALLEGATIONS

       4. Defendants SILVIA SGARGI and ALESSANDRO BERSELLI employed Plaintiff

          SUYAPA L. JIMENEZ as a household domestic employee, to work in their private

          residence located at 640 NE 58th ST, Miami, Florida 33137.

       5. Plaintiff worked for the family approximately from October 15, 2010, to July 5,

          2019, or more than 9 years. However, for FLSA purposes Plaintiff’s relevant period

          of employment is 152 weeks.

       6. At the time Defendants SILVIA SGARGI and ALESSANDRO BERSELLI hired

          Plaintiff, they entered into a verbal employment agreement with her, detailing days

          of work, working hours per day, and rates-wages per hour.

       7. Pursuant to the terms of the verbal agreement, Plaintiff was going to perform as

          domestic employee, 40 hours per week from Monday to Friday, and Defendants

          SILVIA SGARGI, and ALESSANDRO BERSELLI were to pay Plaintiff,

          SUYAPA L. JIMENEZ for the full value of her work and services including

          overtime hours, if any.

       8. During the relevant period of employment as a domestic household employee in

          the private home of Defendants, Plaintiff SUYAPA L. JIMENEZ worked as full-

          time housekeeper. Plaintiff’s duties included cleaning, doing the laundry, ironing,

          cleaning the pool, taking care of the family’s pet, and other domestic household

          tasks.




                                          Page 2 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 9



       9. Plaintiff had a regular schedule, she worked 6 days per week. Plaintiff worked from

          Monday to Saturday, from 9:00 AM to 5:00 PM, for a total of 48 hours weekly.

          Plaintiff did not take bona-fide lunch break periods.

       10. Moreover, many weeks, in which Mrs. SILVIA SGARGI was abroad, Plaintiff

          worked on Sundays at least 4 additional hours.

       11. During the relevant period, from approximately August 2, 2016 to July 5, 2019 (152

          weeks), Plaintiff received a salary of $600.00 weekly or $1,200.00 bi-weekly.

       12. Plaintiff worked 8 or more overtime hours, but she did not receive additional

          payment for overtime hours at the rate of time and one half her regular rate.

       13. Plaintiff did not reside at Defendants’ private residence. Plaintiff had her own home

          thus, Plaintiff did not meet the definition to be considered a live-in domestic service

          employee, as such Plaintiff must be paid overtime payment at the rate of one and a

          half times her regular rate of pay, for all hours worked over 40 in a workweek.

       14. Therefore, Defendants failed to pay Plaintiff for overtime hours as provided by the

          Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and specifically under the

          provisions of 29 U.S.C. § 207 (l).

       15. Plaintiff was paid with personal and company checks from Be Safe Italian Wine

          Consultants LLC, which was Defendants’ business. Plaintiff was not provided with

          accurate paystubs showing real number of days and hours worked, employee taxes

          withheld etc.

       16. On or about July 5, 2019, Plaintiff was unfairly terminated after more than 9 years

          of services due to a meaningless reason.




                                           Page 3 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 9



       17. Plaintiff SUYAPA L. JIMENEZ seeks to recover half-time unpaid overtime wages,

          liquidated damages, and any other relief as allowable by law.



                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

       18. Plaintiff SUYAPA L. JIMENEZ re-adopts every factual allegation as stated in

          paragraphs 1-17 above as if set out in full herein.

       19. This action is brought by Plaintiff SUYAPA L. JIMENEZ to recover from the

          Employers SILVIA SGARGI and ALESSANDRO BERSELLI unpaid overtime

          compensation, as well as an additional amount as liquidated damages, costs, and

          reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

          specifically under the provisions of 29 U.S.C. § 207 (l) which states:

          (l) Employment in domestic service in one or more households
          No employer shall employ any employee in domestic service in one or more
          households for a workweek longer than forty hours unless such employee receives
          compensation for such employment in accordance with subsection (a) of this
          section.

       20. Title 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his
          employees… for a work week longer than 40 hours unless such employee receives
          compensation for her employment in excess of the hours above-specified at a rate
          not less than one and a half times the regular rate at which he is employed.”

       21. At all times relevant to this action, Plaintiff SUYAPA L. JIMENEZ was an

          employee of Defendants within the meaning of the FLSA 29 U.S.C. §203 (e).

       22. At all times relevant to this action, Defendants were Plaintiff’s Employers within

          the meaning of the FLSA 29 U.S.C. §203 (d).

       23. At all times relevant to this action, Plaintiff was employed by Defendants within

          the meaning of the FLSA 29 U.S.C. §203 (g).

                                           Page 4 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 9



       24. At all times relevant to this action, Plaintiff was employed as a domestic employee

          within the meaning of the FLSA 29 U.S.C. §206 (f).

       25. Pursuant to 29 USC § 206, the Employers/Defendants were subjected to the

          provisions of the FLSA, and the Plaintiff was a covered employee for the purposes

          of the Act.

       26. Defendants SILVIA SGARGI and ALESSANDRO BERSELLI employed Plaintiff

          SUYAPA L. JIMENEZ as a household domestic employee, to work in their private

          residence located at 640 NE 58th ST, Miami, Florida 33137.

       27. Plaintiff worked for the family approximately from October 15, 2010, to July 5,

          2019, or more than 9 years. However, for FLSA purposes Plaintiff’s relevant period

          of employment is 152 weeks.

       28. During the relevant period of employment as a domestic household employee in

          the private home of Defendants, Plaintiff SUYAPA L. JIMENEZ worked as full-

          time housekeeper. Plaintiff’s duties included cleaning, doing the laundry, ironing,

          cleaning the pool, taking care of the family’s pet, and multitude of other domestic

          household tasks.

       29. Plaintiff had a regular schedule, she worked 6 days per week, from Monday to

          Saturday, from 9:00 AM to 5:00 PM (8 hours each day), for a total of 48 hours

          weekly. Plaintiff did not take bona-fide lunch break periods.

       30. Moreover, many weeks, in which Mrs. SILVIA SGARGI was abroad, Plaintiff

          worked on Sundays at least 4 additional hours.

       31. During the relevant period, from Approximately August 2, 2016 to July 5, 2019

          (152 weeks), Plaintiff received a salary of $600.00 weekly or $1,200.00 bi-weekly.



                                          Page 5 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 9



       32. Plaintiff worked 8 or more overtime hours, but she did not receive additional

          payment for overtime hours at the rate of time and one half her regular rate.

       33. Therefore, Defendants failed to pay Plaintiff for overtime hours as provided by the

          Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and specifically under the

          provisions of 29 U.S.C. § 207 (l).

       34. Plaintiff was paid with personal and company checks from Be Safe Italian Wine

          Consultants LLC, which was Defendants’ business. Plaintiff was not provided with

          accurate paystubs showing real number of days and hours worked, employee taxes

          withheld etc.

       35. The records, if any, concerning the number of hours worked by Plaintiff and the

          compensation actually paid to her should be in the possession and custody of

          Defendants. Nevertheless, Defendants did not maintain accurate and complete time

          records of hours worked by Plaintiff.

       36. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

       37. Defendants never posted any notice, as required by the Fair Labor Standards Act

          and Federal Law, to inform employees of their federal rights to overtime and

          minimum wage payments.

       38. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

       39. Plaintiff is not in possession of time and payment records, but prior to the

          completion of discovery and to the best of Plaintiff’s knowledge, at the time of the

          filing of the complaint, Plaintiff’s good faith estimate of unpaid wages are as

          follows:

          * Please note that these amounts are based on a preliminary calculation and that
          these figures could be subject to modification as discovery could dictate.

                                          Page 6 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 9




                 a. Total amount of alleged unpaid wages:

                     Seven Thousand Six Hundred and 00/00 ($7,600.00)

                 b. Calculation of such wages:

                     Total time of employment: more than 9 years.
                     Total number of relevant weeks: 152 weeks
                     Total of hours worked: 48 hours weekly
                     Total of overtime hours worked: 8 hours
                     Total of unpaid overtime hours: 8 O/T hours
                     Paid: $600.00 weekly:48 hours=$12.50
                     Regular rate: $12.50 x 1.5=$18.75
                     O/T rate: $18.75-12.50 O/T rate paid=$6.25 half-time O/T difference

                     Half-time $6.25 x 8 O/T hours=$50.00 weekly x 152 weeks=$7,600.00

                 c. Nature of wages (e.g. overtime or straight time):

                     The amount represents the unpaid half-time overtime.

       40. At all times material hereto, the Employers/Defendants SILVIA SGARGI and

          ALESSANDRO BERSELLI failed to comply with Title 29 U.S.C. §§ 201-219 and

          29 C.F.R. § 516.2 and § 516.4 et seq. In that, Plaintiff performed services and

          worked in excess of the maximum hours provided by the Act but no provision was

          made by the Defendants to properly pay her at the rate of time and one half for all

          hours worked in excess of forty hours (40) per workweek as provided in said Act.

       41. Defendants knew and/or showed reckless disregard of the provisions of the Act, to

          inform Plaintiff of her Federal rights to overtime and/or minimum wage payments.

       42. Defendants SILVIA SGARGI and ALESSANDRO BERSELLI willfully and

          intentionally refused to pay Plaintiff overtime wages as required by the laws of the

          United States as set forth above and remains owing Plaintiff these overtime wages,

          and Plaintiff is entitled to recover double damages.



                                          Page 7 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 9



        43. Plaintiff has retained the law offices of the undersigned attorney to represent her in

              this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

    WHEREFORE, Plaintiff SUYAPA L. JIMENEZ respectfully requests that the Honorable

    Court:

            A. Enter judgment for Plaintiff and against the Defendants SILVIA SGARGI and

               ALESSANDRO BERSELLI based on Defendants’ willful violations of the Fair

               Labor Standards Act, 29 U.S.C. § 201 et seq.; and

            B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

               compensation, with interest; and

            C. Award Plaintiff an equal amount in double damages/liquidated damages; and

            D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

            E. Grant such other and further relief as the Court deems equitable and just and/or

               available pursuant to Federal Law.

                                           JURY DEMAND

    Plaintiff SUYAPA L. JIMENEZ demands trial by jury of all issues triable as of right by

    jury.

    Dated: August 5, 2019

                                                       Respectfully submitted,


                                                        By: _/s/ Zandro E. Palma____
                                                        ZANDRO E. PALMA, P.A.
                                                        Florida Bar No.: 0024031
                                                        9100 S. Dadeland Blvd.
                                                        Suite 1500
                                                        Miami, FL 33156
                                                        Telephone: (305) 446-1500

                                               Page 8 of 9
Case 1:19-cv-23246-JLK Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 9



                                          Facsimile: (305) 446-1502
                                          zep@thepalmalawgroup.com
                                          Attorney for Plaintiff




                                   Page 9 of 9
